Citation Nr: 0935931	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-26 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a right foot 
disability.

2.  Entitlement to a compensable rating for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel





INTRODUCTION

The Veteran was a member of the Tennessee Army National Guard 
with a period of active duty from September 1990 to February 
1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes conducting a thorough and comprehensive 
medical examination, especially where the available evidence 
is too old for an adequate assessment of the Veteran's 
current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's most recent VA examination for his right foot 
and left foot disabilities was in July 2005, over four years 
ago.  Both he and his representative have asserted that his 
symptoms have worsened during the years since.  As the 
Veteran has complained of worsening since the time of the 
last examination, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected disability.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand the claims.

The Board also notes that the RO has attempted to distinguish 
between the Veteran's service-connected residuals of stress 
fractures of the feet and other foot conditions from which 
the Veteran suffers.  In August 2001, the RO denied service 
connection for bilateral Morton's neuromas.  In April 2006, 
the RO denied service connection for degenerative joint 
disease and neuritis of the feet.  Unless the symptoms of 
these conditions are readily distinguishable from the 
Veteran's service-connected condition, they will have to be 
considered in assigning the appropriate disability ratings.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA 
cannot distinguish by competent medical opinion the extent of 
symptoms that are attributable to service-related causes from 
those that are not, VA must resolve all reasonable doubt in 
the Veteran's favor and effectively presume that all symptoms 
in question are related to his military service, i.e., part 
and parcel of his service-connected disability); see, too, 
Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to assess the current 
severity of his right foot and left foot 
disabilities.  The claims file, including 
a complete copy of this remand, must be 
made available to the examiner(s) for 
review of the pertinent medical and other 
history.  

If possible, the examiner should 
determine the extent of the foot 
disability attributable to the service-
connected stress fractures from the 
disability attributable to non-service 
connected conditions - Morton's 
neuromas, degenerative joint disease, and 
neuritis.  If such a distinction is not 
possible, the examiner should include 
findings as to the cumulative effect of 
all the disabilities, service-connected 
and non-service connected, of each foot.

Advise the Veteran that failure to report 
for this examination, without good cause, 
may have adverse consequences on his 
claims.  

2. Then readjudicate the claims for 
higher ratings for the right foot and 
left foot disabilities in light of any 
additional evidence obtained.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to submit written or other 
argument in response before returning the 
claims file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



